Name: 81/888/EEC: Commission Decision of 19 October 1981 extending, as regards certain non-member countries, the periods relating to the checks on practices for the maintenance of varieties laid down in Directives 70/457/EEC and 70/458/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-11-12

 Avis juridique important|31981D088881/888/EEC: Commission Decision of 19 October 1981 extending, as regards certain non-member countries, the periods relating to the checks on practices for the maintenance of varieties laid down in Directives 70/457/EEC and 70/458/EEC Official Journal L 324 , 12/11/1981 P. 0028 - 0028****( 1 ) OJ NO L 225 , 12 . 10 . 1970 , P . 1 . ( 2 ) OJ NO L 341 , 16 . 12 . 1980 , P . 27 . ( 3 ) OJ NO L 225 , 12 . 10 . 1970 , P . 7 . ( 4 ) OJ NO L 152 , 8 . 6 . 1978 , P . 17 . ( 5 ) OJ NO L 133 , 31 . 5 . 1979 , P . 25 . COMMISSION DECISION OF 19 OCTOBER 1981 EXTENDING , AS REGARDS CERTAIN NON-MEMBER COUNTRIES , THE PERIODS RELATING TO THE CHECKS ON PRACTICES FOR THE MAINTENANCE OF VARIETIES LAID DOWN IN DIRECTIVES 70/457/EEC AND 70/458/EEC ( 81/888/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 70/457/EEC OF 29 SEPTEMBER 1970 ON THE COMMON CATALOGUE OF VARIETIES OF AGRICULTURAL PLANT SPECIES ( 1 ), AS LAST AMENDED BY DIRECTIVE 80/1141/EEC ( 2 ), AND IN PARTICULAR THE THIRD SENTENCE OF ARTICLE 21 ( 2 ) THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 70/458/EEC OF 29 SEPTEMBER 1970 ON THE MARKETING OF VEGETABLE SEED ( 3 ), AS LAST AMENDED BY DIRECTIVE 80/1141/EEC , AND IN PARTICULAR THE THIRD SENTENCE OF ARTICLE 32 ( 2 ) THEREOF , WHEREAS UNDER ARTICLE 21 ( 1 ) OF DIRECTIVE 70/457/EEC AND ARTICLE 32 ( 1 ) OF DIRECTIVE 70/458/EEC THE COUNCIL SHALL DETERMINE , ON A PROPOSAL FROM THE COMMISSION , WHETHER THE CHECKS ON PRACTICES FOR THE MAINTENANCE OF VARIETIES CARRIED OUT IN NON-MEMBER COUNTRIES AFFORD THE SAME GUARANTEES AS THOSE CARRIED OUT BY THE MEMBER STATES ; WHEREAS , BY DECISION 78/476/EEC ( 4 ), AS LAST AMENDED BY DECISION 79/508/EEC ( 5 ), THE COUNCIL HAS DETERMINED THIS QUESTION AS REGARDS A NUMBER OF NON-MEMBER COUNTRIES ; WHEREAS THE INFORMATION AVAILABLE HAS NOT YET ENABLED THIS QUESTION TO BE DETERMINED AS REGARDS AUSTRIA , AUSTRALIA , SWITZERLAND , CZECHOSLOVAKIA , ISRAEL , JAPAN , CHILE AND YUGOSLAVIA AND TO SOME EXTENT POLAND ; WHEREAS , IN ORDER TO PREVENT CERTAIN MEMBER STATES ' TRADITIONAL TRADE PATTERNS FROM BEING DISTURBED , THE PERIODS PROVIDED FOR IN ARTICLE 21 ( 2 ) OF DIRECTIVE 70/457/EEC AND IN ARTICLE 32 ( 2 ) OF DIRECTIVE 70/458/EEC MUST THEREFORE BE EXTENDED ONCE AGAIN AS REGARDS CHECKS ON PRACTICES FOR THE MAINTENANCE OF VARIETIES ; WHEREAS THIS EXTENSION SHOULD , HOWEVER , BE LIMITED TO THE VARIETIES WHICH HAVE ALREADY BEEN ACCEPTED OR ENTERED FOR ACCEPTANCE IN THE MEMBER STATE MAKING USE OF THE AUTHORIZATION , BEFORE 1 JULY 1980 ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON SEEDS AND PROPAGATING MATERIAL FOR AGRICULTURE , HORTICULTURE AND FORESTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE PERIOD PROVIDED FOR IN ARTICLE 21 ( 2 ) OF DIRECTIVE 70/457/EEC , IN SO FAR AS IT APPLIES TO THE FINDING OF EQUIVALENCE REFERRED TO IN ARTICLE 21 ( 1 ) ( B ), SHALL , AS REGARDS AUSTRIA , AUSTRALIA , SWITZERLAND , CZECHOSLOVAKIA , ISRAEL , JAPAN , CHILE AND YUGOSLAVIA , AND IN RESPECT OF AGRICULTURAL SPECIES , BE EXTENDED UNTIL 30 JUNE 1982 . 2 . THE PERIOD PROVIDED FOR IN ARTICLE 32 ( 2 ) OF DIRECTIVE 70/458/EEC , IN SO FAR AS IT APPLIES TO THE FINDING OF EQUIVALENCE REFERRED TO IN ARTICLE 32 ( 1 ) ( B ), SHALL , AS REGARDS AUSTRIA , AUSTRALIA , SWITZERLAND , ISRAEL , JAPAN AND POLAND , AND IN RESPECT OF VEGETABLE SPECIES , BE EXTENDED UNTIL 30 JUNE 1982 . 3 . PARAGRAPHS 1 AND 2 SHALL APPLY ONLY TO VARIETIES WHICH HAVE ALREADY BEEN ACCEPTED , OR IN RESPECT OF WHICH APPLICATIONS FOR ACCEPTANCE HAVE BEEN LODGED IN DUE FORM , BEFORE 1 JULY 1980 , IN THE MEMBER STATE MAKING USE OF THE AUTHORIZATION . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 19 OCTOBER 1981 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION